EXHIBIT 10.22

 
ELEVENTH MODIFICATION TO
LOAN AND SECURITY AGREEMENT


This Eleventh Modification to Loan and Security Agreement (this “Amendment”) is
entered into as of August 11, 2015 with an effective date of May 31, 2015,  by
and among THE PRIVATEBANK AND TRUST COMPANY (the “Bank”), LIFEWAY FOODS, INC.,
an Illinois corporation (“Lifeway”), FRESH MADE, INC., a Pennsylvania
corporation (“FMI”), HELIOS NUTRITION LIMITED, a Minnesota corporation
(“Helios”), PRIDE OF MAIN STREET DAIRY, LLC, a Minnesota limited liability
company (“Pride”), STARFRUIT, LLC, an Illinois limited liability company
(“Starfruit”), and LIFEWAY WISCONSIN, INC., an Illinois corporation (“LWI” and
together with Lifeway, FMI, Helios, Pride and Starfruit being sometimes
collectively referred to as the “Borrowers”).


RECITALS
 
WHEREAS, the Bank and the Borrowers (other than LWI which subsequently became a
Borrower) previously entered into a Loan and Security Agreement dated February
6, 2009, as amended by that certain First Modification to Loan and Security
Agreement dated as of August 13, 2009, by that certain Second Modification to
Loan and Security Agreement dated November 12, 2009,  by that certain Third
Modification to Loan and Security Agreement dated February 6, 2010, by that
certain Fourth Modification to Loan and Security Agreement dated as of April 20,
2011, by that certain Fifth Modification to Loan and Security Agreement dated as
of June 20, 2011 and by that certain Sixth Modification to Loan and Security
Agreement dated as of June 13, 2012,  by that certain Seventh Modification to
Loan and Security Agreement dated as of May 14, 2013, by that certain Eighth
Modification to Loan and Security Agreement dated as of September 4, 2013, by
that certain Ninth Modification to Loan and Security Agreement dated as of June
24, 2014, and by that certain Tenth Modification to Loan and Security Agreement
dated as of August 28, 2014   (as modified, the “Loan Agreement”), pursuant to
which the Bank made available to the Borrowers a credit facility.
 
WHEREAS, the Borrowers desire, and the Bank is willing, to extend the Revolving
Loan Maturity Date, all upon and subject to the terms and conditions set forth
in this Amendment; and
 
WHEREAS, this Amendment shall constitute a Loan Document and these Recitals
shall be construed as part of this Amendment.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:


1.  Definitions.   (a)    Undefined Terms.  Unless the context otherwise
provides or requires, capitalized terms used herein which are not defined herein
shall have the meanings ascribed to them in the Loan Agreement; provided,
however, that all references in the Loan Agreement to (a) “Obligations” shall,
in addition to the definition set forth in the Loan Agreement include, but not
be limited to, the duties and obligations of the Borrowers under this Amendment,
and (b) “Loan Documents” shall, in addition to the definition set forth in the
Loan Agreement include, but not be limited to, this Amendment and the documents
and instruments to be delivered pursuant to this Amendment.
 
 
 
 

--------------------------------------------------------------------------------

 
(b)     Amended and Restated Defined Term.  When used herein and in the Loan
Agreement, the following term shall have the following amended and restated
meaning:


“Revolving Loan Maturity Date” shall mean July 31, 2016, unless extended by the
Bank pursuant to any modification, extension or renewal note executed by the
Borrowers and accepted by the Bank in its sole and absolute discretion in
substitution for the Revolving Note.”


2.  Amendments.


(a)  The Revolving Loan is hereby extended to the Revolving Loan Maturity
Date.  The Revolving Note is hereby amended by deleting all references to
February 6, 2010 (subsequently amended to May 31, 2015) and replacing such
references with July 31, 2016.
 
(b)  Except as specifically set forth herein, the Revolving Note (as hereby
amended by this Eleventh Modification), the Term Note, 2013 Term Loan Note and
the Loan Documents previously delivered by the Borrowers shall remain in full
force and effect and are hereby ratified and confirmed in all respects.  The
indebtedness evidenced by the Revolving Note (as hereby amended by this Eleventh
Modification), Term Note and 2013 Term Loan Note is continuing indebtedness of
the Borrowers and nothing herein shall be deemed to constitute a payment,
settlement or novation of the Revolving Note, Term Note or 2013 Term Loan Note,
or to release or otherwise adversely affect any lien or security interest
securing such indebtedness or any rights of the Bank against any party primarily
or secondarily liable for such indebtedness.
 
3.  Representations and Warranties of Borrowers.
 
(a)  The Recitals in this Amendment are true and correct in all respects.
 
(b)  All representations and warranties of each Borrower in the Loan Agreement
and in the other Loan Documents to which each Borrower is a party are
incorporated herein in full by this reference and are true and correct in all
material respects as of the date hereof, except to the extent that any such
representation or warranty expressly relates to an earlier date.
 
(c)  No Event of Default or Unmatured Event of Default has occurred and is
continuing.
 
(d)  Each Borrower has the power, and has been duly authorized by all requisite
action, to execute and deliver this Amendment.  This Amendment has been duly
executed by each Borrower.
 
(e)  This Amendment is the legal, valid and binding obligation of each Borrower,
enforceable against each Borrower and each of the other Borrowers in accordance
with their respective terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar law
affecting creditors’ rights generally.
 
 
 
 
2

--------------------------------------------------------------------------------

 
(f)  The execution, delivery and performance of this Amendment do not and will
not (i) violate any law, rule, regulation or court order to which any of the
Borrowers is subject; (ii) conflict with or result in a breach of the
certificate of formation or incorporation, bylaws, limited liability company
agreement or other organizational documents of any of the Borrowers or any other
agreement or instrument to which it is party or by which the properties of any
of the Borrowers is bound; or (iii) result in the creation or imposition of any
Lien on any property of any of the Borrowers, whether now owned or hereafter
acquired, other than Liens in favor of the Bank.
 
(g)  No consent or authorization of, filing with or other act by or in respect
of any Person is required in connection with the execution, delivery or
performance by each of the Borrowers, or the validity or enforceability, of this
Amendment, or the consummation of the transactions contemplated hereby.
 
4.  Conditions Precedent to Effectiveness.  This Amendment shall be effective on
the date when each of the following conditions shall have been satisfied in the
sole discretion of the Bank:
 
(a)  Amendment.  Each of the Borrowers and the Bank shall have delivered to the
Bank executed counterparts of this Amendment;
 
(b)  Secretary and Manager Certificates.    With respect to each Borrower (i)
good standing certificates in its state of incorporation (or formation) and in
each other state requested by the Bank; and (ii) certification that the
certificates delivered by such Borrower on or about April 20, 2011, remain in
full force and effect (it being understood that the Bank may conclusively rely
on each such certificate until formally advised by a like certificate of any
changes therein), all certified by its secretary or an assistant secretary or
manager (or similar officer) as being in full force and effect without
modification;
 
(c)  Delivery of 10-K.  Lifeway shall have filed  its Form 10-K for the fiscal
year ending December 31, 2014 with the Securities and Exchange Commission and
delivered a copy of such Form 10-K to the Bank by August 14, 2015.
 
(d)  Other Documents.  The Borrowers shall have delivered to the Bank such other
agreements, certificates, instruments and other documents as the Bank may
reasonably request to accomplish the purposes of this Amendment.
 
5.  Reference to and Effect on Loan Documents.
 
(a)  Ratification.  Except as specifically provided in this Amendment, the Loan
Agreement and the other Loan Documents shall remain in full force and effect and
each Borrower hereby ratifies and confirms each such Loan Document.
 
(b)  No Waiver.  The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver or forbearance of any right, power or remedy of
the Bank under the Loan Agreement or any of the other Loan Documents, or, except
as expressly provided in herein, constitute a consent, waiver or modification
with respect to any provision of the Loan Agreement or any of the other Loan
Documents.  Upon the effectiveness of this Amendment each reference in (a) the
Loan Agreement to “this Agreement,” “hereunder,” “hereof,” or words of similar
import and (b) any other Loan Document to “the Agreement” shall, in each case
and except as otherwise specifically stated therein, mean and be a reference to
the Loan Agreement as amended and modified hereby.
 
 
 
3

--------------------------------------------------------------------------------

 
6.  Entire Agreement.  This Amendment, including all annexes, exhibits,
schedules and other documents incorporated by reference herein or delivered in
connection herewith, constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all other understandings,
oral or written, with respect to the subject matter hereof.
 
7.  Fees and Expenses.  As provided in the Loan Agreement, the Borrowers agree
to pay on demand all fees, costs and expenses incurred by the Bank in connection
with the preparation, execution and delivery of this Amendment.
 
8.  Severability.  Wherever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.
 
9.  Conflict of Terms.  Except as otherwise provided in this Amendment, if any
provision contained in this Amendment is in conflict with, or inconsistent with,
any provision in any of the other Loan Documents, the provision contained in
this Amendment shall govern and control.
 
10.    Successors and Assigns.  This Amendment shall inure to the benefit of and
be binding upon the successors and permitted assigns of the Bank and shall be
binding upon the successors and assigns of each Borrower.
 
11.  Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument.  Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart.  Delivery
of an executed signature page of this Amendment by facsimile transmission or
electronic transmission (such as fax or e-mail) shall be as effective as
delivery of a manually executed counterpart thereof.
 
12.  Headings.  The paragraph headings used in this Amendment are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.
 
13.  Applicable Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS SET FORTH IN THE CREDIT AGREEMENT, OR, IF
NO JURISDICTION IS SET FORTH THEREIN, BY THE INTERNAL LAWS (AS OPPOSED TO
CONFLICT OF LAWS PROVISIONS) OF THE STATE OF ILLINOIS.
 
 
 
 
4

--------------------------------------------------------------------------------

 
14.  Forum Selection and Consent to Jurisdiction.  ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AMENDMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT NOTHING IN THIS AMENDMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE BANK FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION.  EACH OF THE BORROWERS HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE.  EACH OF THE BORROWERS FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS.  EACH OF THE BORROWERS
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
15.  Waiver of Jury Trial.  THE BANK AND EACH OF THE BORROWERS, AFTER CONSULTING
OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AMENDMENT,
ANY NOTE, ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL,
OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN
THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BANK AND ANY OF THE
BORROWERS ARE ADVERSE PARTIES, AND EACH AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE BANK ENTERING INTO THIS AMENDMENT.
 
16.  Release of Claims.  In consideration of the execution and delivery of this
Amendment by the Bank, the sufficiency of which is acknowledged, and excepting
only the contractual obligations respecting future performance by the Bank
arising under the Loan Agreement and the Loan Documents, each of the Borrowers
hereby irrevocably releases and forever discharges the Bank and each of its
affiliates, subsidiaries, successors, assigns, directors, officers, employees,
agents, representatives and attorneys (each, a “Released Person”) of and from
all damages, losses, claims, demands, liabilities, obligations, actions and
causes of action whatsoever which such Borrowers may now have or claim to have
on and as of the date hereof against any Released Person, whether presently
known or unknown, liquidated or unliquidated, suspected or unsuspected,
contingent or non-contingent, and of every nature and extent whatsoever
(collectively, “Claims”).  Each Borrower jointly and severally  represents and
warrants to the Bank that it has not granted or purported to grant to any other
Person any interest whatsoever in any Claim, as security or otherwise.  The
Borrowers shall jointly and severally indemnify, defend and hold harmless each
Released Person from and against any and all Claims and any loss, cost,
liability, damage or expense (including reasonable attorneys’ fees and expenses)
incurred by any Released Person in investigating, preparing for, defending
against, providing evidence or producing documents in connection with or taking
other action in respect of any commenced or threatened Claim.
 
 
 
5

--------------------------------------------------------------------------------

 
EACH BORROWER AGREES TO ASSUME THE RISK OF ANY AND ALL UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS WHICH ARE RELEASED, WAIVED AND DISCHARGED BY THIS AMENDMENT.  EACH
BORROWER HEREBY WAIVES AND RELINQUISHES ALL RIGHTS AND BENEFITS WHICH IT MIGHT
OTHERWISE HAVE UNDER ANY CIVIL CODE OR ANY SIMILAR LAW, TO THE EXTENT SUCH LAW
MAY BE APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS.  TO THE EXTENT THAT SUCH LAWS MAY BE APPLICABLE, EACH BORROWER
WAIVES AND RELEASES ANY RIGHT OR DEFENSE WHICH IT MIGHT OTHERWISE HAVE UNDER ANY
OTHER LAW OR ANY APPLICABLE JURISDICTION WHICH MIGHT LIMIT OR RESTRICT THE
EFFECTIVENESS OR SCOPE OF ANY OF THEIR WAIVERS OR RELEASES HEREUNDER.
 
 
 
 
 
 
[Signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.




THE BANK:


THE PRIVATEBANK AND TRUST COMPANY




By:   /s/ Christopher M. Trimbach                           
Authorized Officer




THE BORROWERS:
 


LIFEWAY FOODS, INC.


 By: /s/ Edward Smolyansky                               
Title:  Chief Financial and Accounting Officer 


 
FRESH MADE, INC.


By: /s/ Edward Smolyansky                                
Title:  CFO                                                              
 
 
HELIOS NUTRITION LIMITED


 By: /s/ Edward Smolyansky                               
Title:  CFO                                                              
 
 
PRIDE OF MAIN STREET DAIRY, LLC


 By: /s/ Edward Smolyansky                               
Title:  Manager                                                      

 
STARFRUIT, LLC


 By: /s/ Edward Smolyansky                               
Title:  Manager                                                      
  
 
LIFEWAY WISCONSIN, INC.


 By: /s/ Edward Smolyansky                               
Title:  CFO                                                              
   



 
7

--------------------------------------------------------------------------------

 